DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton (U.S. Patent No. 2,900,794).
As to Claim 1, Sutton discloses an offshore platform embarkation facility, comprising:
A lift tower (#8), wherein the lift tower is provided with a climbing device (#36), and the lift tower is provided with a transmission structure (#76);
A jacking frame (#44), wherein a first moon pool (#74) allowing the lift tower to pass through is provided in the jacking frame;
A lifting unit (#50, #56, #60), wherein the lifting unit is installed on the jacking frame (#44), and the lifting unit is configured to cooperate with the transmission structure (#76) to raise and lower the lift tower; and 
A lift platform (#4), wherein a second moon pool (Figure 7 shows dashed lines in lift platform #4 which allow the passage of #8) allowing the lift tower to pass through is provided in the lift platform, and the lift platform is connected with the lift tower via the climbing device (#36), and the lift platform is located below the jacking frame (Figure 1).
As to Claim 2, Sutton discloses the invention of Claim 1 (Refer to Claim 1 discussion). Sutton also discloses wherein a limiting device (#26) is fixedly mounted at a bottom end of the lift tower, and the limiting device is configured to restrict a movable range of the lift platform on the lift tower.
Claim 3, Sutton discloses the invention of Claim 2 (Refer to Claim 2 discussion). Sutton also discloses further comprising at least one set of rollers (#40. Spheres roll), wherein the at least one set of rollers is mounted on the lift platform with rollers close to the second moon pool, and cooperates with the transmission structure, and the at least one set of rollers is configured to allow the lift platform to slide up and down along the lift tower.
As to Claim 4, Sutton discloses the invention of Claim 2 (Refer to Claim 2 discussion). Sutton also discloses wherein the lift platform (#4) is hollow inside (#18 are hollow compartments within lift platform #4).
As to Claim 6, Sutton discloses the invention of Claim 1 (Refer to Claim 1 discussion). Sutton also discloses wherein the lifting unit comprises a reduction device (#50) and a power device (#60), wherein an output end of the power device is connected with an input end of the reduction device, and an output end of the reduction device cooperates with the transmission structure.
As to Claim 10, Sutton discloses an offshore platform comprising the offshore platform embarkation facility according to claim 1 (Refer to Claim 1 discussion), wherein when the offshore platform needs to move, the lifting unit (#50, #56, #60) enables the lift tower (#8) to move upward by driving the transmission structure (#26), so as to elevate the lift platform (#4) to leave a sea surface; and when the offshore platform needs to be stationed, the lifting unit enables the lift tower to move downward by driving the transmission structure such that the lift platform is lowered onto the sea surface.
As to Claim 11, Sutton discloses the invention of Claim 10 (Refer to Claim 10 discussion). Sutton also discloses wherein a limiting device (#26) is fixedly mounted at a bottom end of the lift tower, and the limiting device is configured to restrict a movable range of the lift platform on the lift tower.
As to Claim 12, Sutton discloses the invention of Claim 11 (Refer to Claim 11 discussion). Sutton also discloses further comprising at least one set of rollers (#40. Spheres roll), wherein the at least one set of rollers is mounted on the lift platform with rollers close to the second moon pool, and cooperates with the transmission structure, and the at least one set of rollers is configured to allow the lift platform to slide up and down along the lift tower.
Claim 13, Sutton discloses the invention of Claim 12 (Refer to Claim 12 discussion). Sutton also discloses wherein the lift platform (#4) is hollow inside (#18 are hollow compartments within lift platform #4).
As to Claim 15, Sutton discloses the invention of Claim 10 (Refer to Claim 10 discussion). Sutton also discloses wherein the lifting unit comprises a reduction device (#50) and a power device (#60), wherein an output end of the power device is connected with an input end of the reduction device, and an output end of the reduction device cooperates with the transmission structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (U.S. Patent No. 2,900,794) in view of Hayes (U.S. Patent No. 3,686,811).
As to Claim 5, Sutton discloses the invention of Claim 4 (Refer to Claim 4 discussion). Sutton also discloses wherein the climbing device at least comprises a stairway (#36), the stairway is arranged on the lift tower from top to bottom, an upper end of the stairway is connected with the jacking frame (#44). Although Sutton is silent about a ramp at the lower end of the stairway connecting the lift platform with the stairway, examiner takes official notice that using ramps to connect elements in order to provide access is well-known. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to provide a ramp connected with a lower end of the stairway, a lower end of the ramp is capable of sliding on an upper surface of the lift platform and is configured to connect the lift platform with the stairway, the lower end of the stairway is provided with a limiting device configured to restrict a rotation angle of the ramp to a range of from about 15° to about 60° with the motivation of providing access. However, Sutton as modified is silent about an elevator and the elevator is arranged on the lift tower. Hayes discloses a tower (#78) with an elevator (#100) therein. Sutton and Hayes are analogous art because they are from the same field of endeavor (i.e. offshore 
As to Claim 14, Sutton discloses the invention of Claim 13 (Refer to Claim 13 discussion). Sutton also discloses wherein the climbing device at least comprises a stairway (#36), the stairway is arranged on the lift tower from top to bottom, an upper end of the stairway is connected with the jacking frame (#44). Although Sutton is silent about a ramp at the lower end of the stairway connecting the lift platform with the stairway, examiner takes official notice that using ramps to connect elements in order to provide access is well-known. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to provide a ramp connected with a lower end of the stairway, a lower end of the ramp is capable of sliding on an upper surface of the lift platform and is configured to connect the lift platform with the stairway, the lower end of the stairway is provided with a limiting device configured to restrict a rotation angle of the ramp to a range of from about 15° to about 60° with the motivation of providing access. However, Sutton as modified is silent about an elevator and the elevator is arranged on the lift tower. Hayes discloses a tower (#78) with an elevator (#100) therein. Sutton and Hayes are analogous art because they are from the same field of endeavor (i.e. offshore platforms). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an elevator an elevator and the elevator is arranged on the lift tower. The motivation would have been to speed up traveling time. 
Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim. Claim 1 would be allowable if the limitations of claims 7, 8 and 9 are all added into claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678